internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-123316-00 cc psi b4 taxpayer’s name date taxpayer’s identification no date of conference legend decedent a b state state a state b dollar_figurex year a year b year c year d year e date date date date year - year year - year year year year cite cite cite year 8-year tam-123316-00 cite cite cite cite cite cite cite cite cite cite cite cite cite cite cite cite cite cite issues is a marital_deduction allowable under sec_2056 of the internal_revenue_code for dollar_figurex to be paid to a under an agreement in settlement of her claim that she was decedent’s common_law wife and therefore entitled to an elective share of his estate alternatively is the dollar_figurex payment deductible under sec_2053 as a claim against decedent’s estate on the basis that the amount is paid in settlement of a’s claim against decedent for alleged tortious conduct prior to his death tam-123316-00 conclusions a marital_deduction is not allowable for the amount payable under the settlement agreement whether the dollar_figurex payment is deductible under sec_2053 is dependent on whether the facts as developed would support a recovery under state law this factual development is within the jurisdiction of the field_office facts decedent and a were residents of state in year a while married to others they began years of cohabitation during the entire period a used decedent’s surname decedent divorced his wife later in year a unbeknownst to a her husband b divorced her in year b subsequently a obtained a divorce from b in date decedent and a had no children together decedent and a filed separate_income tax returns as follows year decedent single year 1-year year 3-year married_filing_separately year single unmarried_head_of_household unmarried_head_of_household married_filing_separately married_filing_separately married_filing_separately single year a year single year 8-year single single decedent and a continued to live together until year e during this period they made two overnight trips to state b in order to attend an annual event the program for the reception lists mr and mrs decedent’s name as sponsors on two other occasions first in year c and then in year d decedent and a visited a’s child at a boarding school in state a both times they stayed overnight in a hotel they were introduced at the school as the child’s parents and a program for a school theatrical production listed mr and mrs decedent’s name as sponsors in date a had a stroke after a hospital stay she moved to a rehabilitation center to recover at that time decedent allegedly told a and her caretakers that a could return to decedent’s house where a had lived during their 33-year cohabitation when she left the rehabilitation center however six months later decedent refused a’s request to return to the house sometime thereafter a suffered a stroke with a resulting complete mental impairment two guardians were appointed to act for her decedent ill with a degenerative disease died in date his will executed in date made no provision for a instead most of his estate passed to a_trust for his child and her family a through her guardians filed an election to take a statutory tam-123316-00 spousal share of the estate on the basis that the decedent and a were either formally married or were married under common_law although there was evidence that decedent and a held themselves out publicly in state as being married no marriage certificate could be found and there were no witnesses to any civil or religious wedding ceremony some deponents said that decedent told them he and a had never married other deponents said that a told them she and decedent had never married in addition to claiming an elective share of decedent’s estate a’s guardians filed suit for damages in the local court alleging that decedent was liable to a for the tort of intentional infliction of emotional distress the guardians alleged that decedent intentionally misrepresented to a that she could return to his house on her discharge from the rehabilitation center and his refusal to allow her return led to a’s complete and permanent mental collapse the estate and a’s guardians reached an agreement in settlement of both of a’s claims under the agreement the estate will pay dollar_figurex to a over four years the executrix of the estate asserts that the settlement amount is an allowable deduction under sec_2056 as an amount passing to decedent’s surviving_spouse or alternatively under sec_2053 as a claim against the estate law and analysis issue sec_2056 provides that the value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse section c - d of the estate_tax regulations provides that if as a result of the controversy involving the decedent’s will a property interest is assigned or surrendered to the surviving_spouse the interest so acquired will be regarded as having passed_from_the_decedent_to_his_surviving_spouse only if the assignment or surrender was a bona_fide recognition of enforceable rights of the surviving_spouse in the decedent’s estate a payment pursuant to a settlement agreement will constitute a bona_fide recognition of enforceable rights of the surviving_spouse in the decedent’s estate only if the settlement is based on an enforceable right under state law properly interpreted 52_f3d_1266 4th cir 828_f2d_493 8th cir 674_f2d_761 9th cir estate of mergott v united_states tam-123316-00 aftr d n j in 387_us_456 the court held that where a substantive rule is based on state law the state’s highest court is the best authority on its own law if there is no decision by the state’s highest court then federal authorities must apply what they find to be the state law after giving proper regard to relevant rulings of other courts of the state revrul_76_155 1976_1_cb_286 considers a situation where the decedent and b resided in a state that recognized common-law marriages on the decedent’s death b claimed a dower interest in the estate that was subsequently settled by a compromise payment the issue presented is whether a marital_deduction is allowable for the payment revrul_76_155 states tax deductions are a matter of legislative grace and a taxpayer must show that all requirements are fully met before a deduction is allowable the legal status of surviving_spouse required under sec_2056 of the code must be independently established on the basis of the best evidence available a compromise payment even though made as a bona_fide arms-length settlement of an alleged widow’s claim for dower does not in and of itself establish a marital relationship revrul_76_155 concludes that the evidence submitted described in the ruling does not support b’s claim that she was decedent’s surviving_spouse under state law therefore a marital_deduction is not allowable for the compromise payment see also 101_tc_314 aff’d 63_f3d_1093 11th cir 520_us_93 good_faith settlements of will controversies do not establish that the complaining party had enforceable rights under state law for purposes of sec_2056 the term surviving_spouse means the legal status arising from the termination of a lawful marital union by the death of the other spouse revrul_76_155 supra the term refers to the same person who is the surviving_spouse under the law of the state in which the decedent’s estate is being administered estate of steffke v commissioner 538_f2d_730 7th cir 64_tc_540 in this case decedent’s estate is being administered in state therefore the question of whether a is decedent’s surviving_spouse is to be determined under state law under state law a common_law marriage contracted within state is not valid however the courts of state recognize common-law marriages validly contracted in other states decedent’s estate argues that decedent’s and a’s conduct on the visits noted above to state a and state b two jurisdictions that recognize common-law marriage would be sufficient to establish them as married in those jurisdictions therefore state would recognize them as married tam-123316-00 generally in order for a common_law marriage contracted in another state to be recognized by a state court the proponent of the marriage must prove each element of the common_law marriage under the law of the other state based on the couple’s conduct in that other state cite for example in cite the parties cohabited in state b for more than a year and then moved to state the court focused entirely on the couple’s conduct while living in state b and noted that they had held themselves out to friends acquaintances and business associates as married the court concluded that the nature of the parties’ cohabitation while in state b evidenced that they had entered into an agreement to be married there accordingly the court held that a valid common-law marriage was contracted in state b that would be recognized in state both state a and state b recognize common-law marriages contracted within their own borders under the laws of state a and state b if parties who are legally capable of entering into the marriage relation mutually agree in express words of the present tense to thereupon become husband and wife and they consummate their agreement by then cohabiting as husband and wife a common-law marriage results cite cite cite cite in determining the existence of a common-law marriage certain presumptions apply if a relationship was meretricious to begin with it is presumed that the cohabitation had the same meretricious character throughout cite cite cite if there was an impediment such as a living spouse to the common-law marriage or if one of the parties believed there was an impediment the mutual agreement requirement could not be satisfied cite in such case the facts to be considered are limited to events occurring after the impediment or supposed impediment was removed cite in state a and state b because it is difficult to prove a present tense agreement of marriage when one of the parties has died a rebuttable_presumption of a common_law marriage is raised provided there is sufficient evidence of constant cohabitation and a reputation of marriage which is broad and general cite cite however in state b if one of the parties asserts a common-law marriage but fails to assert a mutual agreement or denies that there was a mutual agreement then cohabitation and reputation will not raise the presumption of marriage cite in state a and state b a party alleging a common-law marriage bears the burden_of_proof by clear_and_convincing evidence see for example cite cite in several instances state courts have considered whether state residents should be treated as married as a result of their brief visit to state a in cite an intermediate court opinion involving a suit by the putative spouse for support the couple cohabited in state for years as mr and mrs they bought a house as tenants by the entireties executed a mortgage as husband and wife filed joint tax returns maintained joint bank accounts and inferentially conducted themselves as a married tam-123316-00 couple at the same time over a 5-year period they often went on ski weekends to state a registering at hotels as mr and mrs finding that the evidence did not prove that the parties intended for their weekend trips to state a to be an entry into a common_law marriage the court held common sense would indicate that something as serious and vital to the welfare of society as determination of the marriage relation should not rest on something as insubstantial as a holiday visit to a common-law state with a person of the opposite sex during which the participants held themselves out as husband and wife this is particularly so where there is no evidence that the parties were aware that any change in their marital status would result or that the visit was made for the purpose of consummating a marriage on the other hand in cite involving the putative spouse’s claim for a wrongful death recovery the couple lived together in state for years had children together held themselves out as married celebrated their wedding anniversary each year and filed joint tax returns on a brief trip to state a to attend a funeral they held themselves out as married and were regarded as such the court held that the cohabitation two days in a motel and reputation holding themselves out as married to friends and relatives in state a was sufficient evidence of a common-law marriage to refer the matter to a jury in cite the state court based its conclusion on the state a supreme court’s statements in cite which held that because it is often difficult to prove a common_law marriage the law has created a rebuttable_presumption where two elements co-exist constant cohabitation and general reputation of marriage at the same time the state court in cite noted and dismissed as inapposite two state a lower court decisions issued after cite ie cite and cite both of which suggested that cohabitation and reputation of marriage were merely circumstances from which a marriage may be presumed and rebutted by other facts and circumstances however more recently the supreme court of state a affirmed the trend of cite and cite the two state a lower court cases that the state court had dismissed in construing state a law on common-law marriage in cite the supreme court of state a enunciated a stricter policy on common-law marriages contracted within state a first the court stated that claims of a common-law marriage in state a are disfavored when an attempt is made to establish a marriage without the usual formalities the claim must be reviewed with great scrutiny the court further stated that the continued viability of the common-law marriage doctrine in state a is seriously in question but because the appellant had not raised this issue the court did not address it further in cite the court stated that constant cohabitation conjoined with general reputation of marriage does not create a common-law marriage in state a tam-123316-00 rather these are merely circumstances which give rise to a rebuttable_presumption of marriage the court went on to question the utility of constant cohabitation as an element of common-law marriage in view of the state a supreme court’s statements in cite we do not believe that the state court’s decision in cite which relied on a prior state a supreme court opinion is controlling rather we believe that the highest court of state in applying the law of state a and state b in this case would in view of cite follow cite and would not recognize decedent’s and a’s relationship as a common-law marriage specifically because their relationship was meretricious from the outset it is presumed to have continued as such while they were in state a and state b cite that presumption can only be rebutted by clear_and_convincing evidence that the meretricious relationship was superseded by a consensual agreement of marriage cite cite moreover in introducing evidence a is limited to events occurring after the date divorce because until then she believed there was an impediment to such a marriage cite there is no evidence that decedent and a entered into an agreement while they were in state a or state b to be married moreover even if the two trips to state a occurred after the date divorce the two overnight stays in a hotel and a listing as mr and mrs on a school play program do not anywhere near approach the threshold requirements for cohabitation and widespread reputation of marriage required under state a law for raising a rebuttable_presumption of a common-law marriage cite cite similarly the two overnight hotel stays in state b and a listing as mr and mrs on the event program are insufficient to establish the constant cohabitation and widespread reputation of marriage in state b that is needed to raise a rebuttable_presumption of a common-law marriage entered into there consequently we believe that the highest court of state would conclude that decedent and a did not enter into a common-law marriage while they were in state a or state b therefore consistent with revrul_76_155 a marital_deduction is not allowable for the settlement amount issue sec_2053 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for claims against the estate as are allowable by the laws of the jurisdiction sec_20_2053-1 provides as follows regarding the deductibility of claims and administration_expenses approved by court decree the decision of a local court as to the amount and allowability under local law of a claim will ordinarily be accepted if the court passes on the facts upon which deductibility depends if the court does not pass upon those facts its decree will not be followed for example if the tam-123316-00 question before the court is whether a claim would be allowed the decree allowing it will ordinarily be accepted as establishing the validity and amount of the claim however the decree will not necessarily be accepted even though it purports to decide the facts upon which deductibility depends it must appear that the court actually passed upon the merits of the claim this will be presumed in all cases of an active and genuine contest if the result reached appears to be unreasonable this is some evidence that there was not such a contest but it may be rebutted by proof to the contrary if the decree was rendered by consent it will be accepted provided the consent was a bona_fide recognition of the validity of the claim and not a mere cloak for a gift and was accepted by the court as satisfactory evidence upon the merits it will be presumed that the consent was of this character and was so accepted if given by all parties having an interest adverse to the claimant the decree will not be accepted if it is at variance with the law of the state sec_20_2053-4 provides that the amounts that may be deducted as claims against a decedent’s estate are such only as represent personal obligations of the decedent existing at the time of death only claims enforceable against the decedent’s estate may be deducted liabilities imposed by law or arising out of torts are deductible a claim against the estate in general whether based in tort or otherwise will be allowed as a deduction under sec_2053 only if the claim is enforceable under state law see 375_us_118 wherein the court explained the enforceability requirement as follows a deduction under a should not be predicated solely on the finding that a claim is legally enforceable the claims referred to by the statute are those claims against the property of the deceased which are allowed by and enforceable under the laws of the administering state u s pincite thus in determining whether an arm’s length settlement amount compromising a claim is allowable as a deduction under sec_2053 the crucial question is whether the underlying claim whether in tort or otherwise is in enforceable under state law see 76_tc_680 in which the court stated concerning a probate court-approved settlement of litigation filed by a creditor i t is our duty to decide whether the creditor’s litigation would have been successful in state court see also 49_tc_684 estate of nilson v commissioner tcmemo_1972_141 under state law there are four elements that must be proven for recovery for the tort of intentional infliction of emotional distress tam-123316-00 the conduct must be intentional or reckless the conduct must be extreme and outrageous there must be a causal connection between the wrongful conduct and the emotional distress and the emotional distress must be severe cite in cite the court noted that the court_of_appeals of state state’s highest court had upheld claims for intentional infliction of emotional distress in just three cases and only then because these involved egregious acts the court stated it is not enough that the defendant acted with an intent which is tortious or even criminal or that he intended to inflict emotional distress or even that his conduct was characterized by malice liability is found only where the conduct is so outrageous and so extreme as to go beyond all possible bounds of decency and to be regarded as atrocious and utterly intolerable in a civilized community in the instant case the facts giving rise to a’s claim have not been developed for this request for technical_advice as discussed above whether the dollar_figurex payment is deductible under sec_2053 is dependent on whether the facts as developed would support a recovery under state law standards for recovery discussed above such that a had an enforceable claim under state law in this regard consideration may be given to the status of the litigation at the time of settlement eg whether the defendant filed a motion to dismiss the action that was denied by the court and the basis for such denial as evidence of the relative merits of a’s position because we have not been asked to consider the income_tax consequences of such a payment to a we state no opinion on the income_tax consequences of the settlement payment a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
